DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-21) in the reply filed on 7-8-2021 is acknowledged.

Claim Objections
Claim 20 is objected to because of the following informalities: Amend as follows to correct for antecedence:” further comprising EMI absorbing fill material proximate to the  air-core inductors and within the shield.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 12-17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2013/0154066).
[claim 1] A package (fig. 3, 4) comprising: a substrate (220, fig. 3,4); a through-hole via (THV) (portion of 222, fig. 3,4, [0025] filled in with copper between 224) through the substrate; and an electromagnetic interference (EMI) protective material (224, 224a, 224b, fig. 3,4, [0027][0028]) applied to a surface of the substrate that forms the THV, wherein the material is to shield an inner portion of the THV from EMI radiation [0027].
[claim 2] The package of claim 1, wherein the substrate is a package core layer (fig. 3).
[claim 4] The package of claim 1, wherein the EMI protective material applied to the surface of the substrate that forms the THV is plated or coated to the surface of the substrate that forms the THV (224 may be electroplated [0027], fig. 3).
[claim 5] The package of claim 1, wherein the EMI protective material is on a portion of the substrate surface that forms the THV (fig. 3).
[claim 6] The package of claim 1, wherein the EMI protective material is a selected one of a magnetic material or an EMI absorbing material (the EMI shielding material may be Au or Cu, [0027]).
[claim 7] The package of claim 1, wherein a thickness of the EMI protective material applied to the surface of the substrate that forms the THV is based on characteristics of the EMI radiation to be received by the THV (fig. 3, [0027]).
[claim 8] The package of claim 1, further comprising a conductor in the THV coupled to the EMI protective material (hole 222 may be filled with copper, [0030]).
[claim 9] The package of claim 8, wherein the conductor is a selected one of copper or copper alloy [0030].
[claim 12] A package (fig. 3, 4) comprising: a substrate with a core layer (220A, fig. 3,4); a plurality of conductors (232, 216, 222, fig. 3,4, [0027][0028]) coupling a first side of the core layer with a second side of the core layer that is opposite the first side (fig. 3); a shield (224, fig. 3) within the core layer that separates a first conductor (232, fig. 3) of the plurality of conductors from a second conductor (216, fig. 3) of the plurality of conductors; and wherein the shield is to reduce electromagnetic interference (EMI) received by the second conductor that is generated by the first conductor (224 is capable of acting a such a shield, [0027]).
[claim 13] The package of claim 12, wherein the shield includes magnetic material or EMI absorbing material (the EMI shielding material may be Au or Cu, [0027]).
[claim 14] The package of claim 12, wherein the shield is a metallic sheet (the EMI shielding material may be Au or Cu, [0027])..
[claim 15] The package of claim 14, wherein the shield is substantially perpendicular to the first side of the core layer and the second side of the core layer (shield extends through the core layer which is perpendicular to the top and bottom of the core layer).
[claim 16] The package of claim 15, wherein the shield extends substantially from the first side of the core layer to the second side of the core layer (fig. 3).
[claim 17] The package of claim 15, wherein the shield provides structural support for the package (fig. 3).
[claim 21] The package of claim 12, wherein the conductors are in a through- hole via (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0154066) in view of Sharan (US 2016/0190113).
Kim discloses the package of claims 1 and 12 but does not expressly disclose that Kim’s active element and semiconductor chip (212/214, fig. 3) may comprise a fully integrated voltage regulator (FIVR) with snake inductors.
Sharan discloses a semiconductor package wherein the semiconductor chip/active element (106, fig. 1, [0019]) comprises a FIVR [0017] with magnetic snake inductors (110, fig. 1, inductor coils are coiled in the shape of a snake, [0017]).
It would have been obvious to one of ordinary skill in the art before the time of filing to have used Sharan’s magnetic snake inductor FIVR in Kim’s semiconductor chip/active element in order to bring the benefits of Kim’s EMI shielding to a wider array of applications (such as FIVRs).

With this modification Kim discloses:
[claim 10] The package of claim 1, wherein the EMI radiation is a form of magnetic flux, inductive coupling, or capacitive coupling (inductor coils would upon incorporation into Kim would produce inductive coupling as well as magnetic flux ([0017] of Sharan).
[claim 11] The package of claim 1, wherein the EMI radiation is generated by a fully integrated voltage regulator (FIVR) (upon modification) or switches.
[claim 18] The package of claim 12, wherein the first conductor is part of a fully integrated voltage regulator (FIVR) (upon modification).
[claim 19] The package of claim 18, wherein the shield substantially surrounds air-core inductors or snake inductors of the FIVR (upon modification, see fig. 3,4 of Kim as well).
[claim 20] The package of claim 19, further comprising EMI absorbing fill material proximate to the ACI and within the shield (as the inductors are snake inductors as opposed to air core inductors this would not apply)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2013/0154066) in view of Sharan (US 2016/0190113).
Kim discloses the package of claim 1 but does not expressly disclose that the through hole via is in the range of 1-10 micrometers.
Nevertheless it would have been obvious to one of ordinary skill in the art prior to the time of filing was made to have made Kim’s via in the range of 1-10 um in order to provide for a working through hole, since it has been held that where the general conditions of a claim are disclosed in prior art, discovering the In re Aller, 105 USPQ 233.  It also been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  The claimed range is a result-effective variable since the width of the through hole would affect the amount of space the package would take up in the device and thus would affect the amount of device integration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAR MOVVA whose telephone number is (571)272-9009.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/AMAR MOVVA/Primary Examiner, Art Unit 2898